DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to the provisional application No. 61/874,881; however, the provisional application does not provide support for all the limitations in at least independent claims 21, 37, and 39. Provisional application No. 61/874,881 dated 9/6/2013 discloses a luminal network, a target, a plurality of two dimensional (2D) images, a catheter configured to be navigated through the luminal network toward the target, and to generate a visible image. However, provisional application No. 61/874,881 does not disclose a system for light-based interrogation comprising: a memory storing a pre-procedural three-dimensional (3D) model of a luminal network and a pathway plan illustrating a pathway in the pre-procedural 3D model to a target, the preprocedural 3D model generated from a plurality of two dimensional (2D) images; a catheter configured to be navigated through the luminal network toward the target in accordance with the pathway plan; a light source disposed on the catheter and configured to emit light; a light receptor disposed on the catheter and configured to sense light reflected from an airway of the luminal network; and a processor configured to generate visible image based on light reflected from an airway of the luminal network, wherein the visible image has a higher resolution than the plurality of non- invasive 2D images; and generate an intra-procedural 3D model by replacing at least a portion of at least one of the plurality of lower resolution 2D images of the pre-procedural 3D model with the higher resolution visible image at a location that corresponds to a detected location of the EM sensor within the luminal network. These features first appear in provisional applications 62/041,800 and 62/0411,893 dated 8/26/2014. Therefore, the present application does not receive the benefit of the provisional filing date of 9/6/2013.

Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive. 
Applicant argues that Soper does not disclose that the endoscope produces images that are at a higher resolution than that of the high-resolution computed tomography (HRCT) scan. However, as detailed in infra rejection, Soper discloses that the HRCT scan has a limited resolution and therefore the 3D model generated from the HRCT scan is incomplete and is unable to capture images of all the airways for which the high resolution images from the endoscope are then provided to extend the model beyond the limits of the 3D model. Further, Soper discloses that the endoscope produces high resolution video images which are displayed on the high resolution video display in real time. 
Applicant argues that one having ordinary skill in the art would not be motivated to replace 1 mm lateral resolution HRCT with endoscopic images; however applicant fails to address that the 1 mm resolution is only in the lateral direction, where in a 3D model both the lateral and axial resolution are relevant. As the axial resolution could be lower than the lateral resolution, there would be motivation to capture images with higher resolution than the axial resolution. Thus, applicant’s citation of paragraph [0072] is irrelevant and moot. Further, Soper discloses that the endoscope is less than 2mm in diameter, and contains a scanning optical fiber for capturing high resolution video images within that 2mm diameter, therefore the resolution of the image by the scanning optical fiber exceeds 2mm and as is clearly demonstrated in Figure 4B, 5B, and 5C the real-time image generated by the scope has a resolution far greater than 1 or even 2mm. It would be absurd for the applicant to contend that there are 2 or fewer pixels in the images shown in Figs. 4B, 5B, and 5C to support applicant’s assertion that the resolution of the scope sensor lower than that of the HRCT scan. Particularly in light of the citation from paragraph [0062] (cited by applicant as [0053]) stating that these video images are very detailed. Thus, as Soper discloses endoscopic images with a resolution exceeding 1 mm applicant’s contention is unsupported.
Applicant further argues that Soper’s disclosure of displaying very detailed video images on a high-resolution color monitor is limited to the capability of the monitor. This argument is unfounded. The very detailed video images being displayed on the color monitor discussed in paragraph [0062] (cited by applicant as [0053]) are in fact the video images from the image sensor of the flexible endoscope as in at least paragraphs [0009], [0011], [0016], [0063], [0066], [0078], [0083], [0086], [0095], [0098], and Figs. 4B, 5B, and 5C. Applicant cannot divorce paragraph [0062] from its context in that Soper discusses video images with regard to the images acquired from the endoscope and not images from the CT scan or the 3D model. Thus, as paragraph [0062] given its proper context describes the display on a high-resolution monitor of very detailed video images from the endoscope, applicant’s assertion is unfounded. 
Applicant further argues that Soper does not disclose replacing lower resolution images of the 3D model generated by the HRCT scan with higher resolution images generated by the endoscope. Applicant has not addressed Soper’s disclosure as detailed in the non-final action of adding endoscopic images to the 3D model based on position and orientation data in [0083], texture mapping endoscopic images to the surface of the 3D model based on position and orientation data in [0095], and fusing 2D endoscopic images to the 3D model in [0098]. Further, as discussed above and as detailed in infra rejection, Soper teaches that the 3D model generated from the HRCT scan has a lower resolution than that achievable using the endoscope and therefore the model is not only updated using the endoscope images, but also the model is extended using the endoscope images such that the lower resolution HRCT scan data is replaced by in vivo endoscopic images that are stored as part of the 3D model. Thus, as applicant has failed to address the disclosure of Soper to update the HRCT scan 3D model using higher resolution endoscope images, applicant’s argument is not persuasive.
Newly introduced claim 41 is rejected as being unpatentable over Soper in further view of Gilboa as detailed in infra rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 21-24, 26-29, 32-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soper et al. (U.S. Pub. No. 2006/0149134), hereinafter “Soper.”

Regarding claim 21, Soper discloses a system for light-based interrogation (flexible endoscope system with light source and light reflection detectors, [0019] and Figure 1A) comprising: 
a memory (“stored as data” Abstract, [0009], [0096]; “history” [0057], [0083], [0085], [0097]) storing a pre-procedural three-dimensional (3D) model of a luminal network (“3-D graphical airway model generated from image reconstruction” Abstract; [0009]-[0011], [0013], [0025], [0029], Figure 2A. Figure 3A) and a pathway plan illustrating a pathway in the pre-procedural 3D model to a target (courses and paths, [0010], [0013], [0031]-[0032], Figures 4A, 4D), the preprocedural 3D model generated from a plurality of non-invasive two dimensional (2D) images (generate 3-D model from a plurality of CT or MRI scans, [0013], [0029], Figure 3A; CT is a non-invasive imaging method, Abstract, [0009]); 
a catheter (catheter/endoscope/bronchoscope, Abstract, [0002]) configured to be navigated through the luminal network toward the target in accordance with the pathway plan (courses and paths, [0010], [0031]-[0032], Figures 4A, 4D);
a light source disposed on the catheter and configured to emit light (scanning optical fiber located on distal tip of catheter, [0019]-[0024], Figures 1A-1I); 
a light receptor disposed on the catheter and configured to sense light reflected from an airway of the luminal network (optical fibers and light sensors, [0019]-[0024], Figures 1A-1L); and
a processor (processor and appropriate software, [0063]) configured to:
generate a visible image based on the reflected light (video image from reflected light, [0066]), wherein the visible image has a higher resolution than the plurality of non-invasive 2D images (CT scans and the 3D model generated therefrom have limited image resolution, [0057], [0072], [0083], [0086], for which higher resolution video images from the in vivo endoscope are provided to extend the model beyond the limits of the resolution provided by the CT scan for the generated 3D model, [0061], [0072], [0083], [0086], [0095], [0098]; video images are provided from the in vivo endoscope, [0009], [0011], [0016], [0063], [0066], [0078], [0083], [0086], [0095], [0098]; see also Figs. 4B, 5B, and 5C); and
generate an intra-procedural 3D model by overlaying the higher resolution visible image onto the pre-procedural 3D model such that at least a portion of at least one of the plurality of lower resolution 2D images of the pre-procedural 3D model is replaced with the higher resolution visible image at a location that corresponds to a detected location (add endoscopic images based on position/orientation data from EM sensor to 3D model, [0083]; texture mapping endoscopic images to surface of 3D model based on position/orientation data from EM sensor, [0095]; fuse 2D endoscopic images to 3D model, [0098]; CT scans and the 3D model generated therefrom have limited image resolution, [0057], [0072], [0083], [0086], for which higher resolution video images from the in vivo endoscope are provided to extend the model beyond the limits of the resolution provided by the CT scan for the generated 3D model, [0061], [0072], [0083], [0086], [0095], [0098]; video images are provided from the in vivo endoscope, [0009], [0011], [0016], [0063], [0066], [0078], [0083], [0086], [0095], [0098]; see also Figs. 4B, 5B, and 5C) of an electromagnetic (EM) sensor within the luminal network (position/orientation coils located at distal end of catheter, [0014], [0038]-[0039], [0049]-[0051], [0064], [0087], Figs. 1B, 7A-7B, 9A-9C).

Regarding claim 22, Soper discloses a display device (visual display, Abstract, [0009], [0012], [0016]-[0017]; monitor, [0062]) configured to display the visible image with the pre-procedural 3D model (visual display of 3D model and video images; Abstract, [0009], [0012], [0017]).

Regarding claim 23, Soper discloses the display device is configured to display a location of the EM sensor relative to the target (visual display of a marker representing position/orientation of the EM sensor relative to course/path to desired locations, Abstract, [0009], [0017], [0078]).

Regarding claim 24, Soper discloses the display device is configured to display a location of the EM sensor relative to healthy tissue (display continuously updates to display the present position and orientation of the EM sensor at the distal tip of the endoscope within the airway using a marker, Abstract, [0009], [0078]; regions of the airway that are not designated as the target malignant lung masses are healthy tissues, i.e., the displayed positions and orientations of the EM sensor at the distal tip relative to the tissues of the airway are displays of the location of the EM sensor relative to healthy tissue)

Regarding claim 26, Soper discloses the generated visible image is an image of an interior of the luminal network (images acquired by the endoscope within the airway, Abstract, [0009], [0017], [0032], Figure 4B). 

Regarding claim 27, Soper discloses a resolution of the generated visible image is finer than a resolution of the pre-procedural 3D model at the location (high resolution endoscopic video images are of greater resolution and detail than CT scans that have limited image resolution and experience partial volume effects, [0062]).

Regarding claim 28, Soper discloses the intra-procedural 3D model is generated based on a predetermined offset between the EM sensor and the light receptor (positional relationship exists between the EM sensor and the reception optical fibers all embedded within the distal tip of the catheter, Abstract, [0009], [0014], [0038], [0053]-[0058]; Figure 1B shows that position sensor, #84, is fixed relative to optical fiber, #74).

Regarding claim 29, Soper discloses the processor is configured to determine whether a treatment device is located at the target based on the reflected light (confirm position and orientation of the distal tip of the endoscope relative to a tissue mass prior to initiating biopsy, [0070]).

Regarding claim 32, Soper discloses an EM board (bed, [0087], Figure 7A) configured to generate an EM field (magnetic field generator, [0038], [0087], Figure 7A).

Regarding claim 33, Soper discloses the EM sensor is located at a distal portion of a medical device (internal position sensor located at distal end of catheter, [0038], [0087], Figure 7A) configured to be received within a lumen defined by the catheter (catheter/endoscope/bronchoscope, Abstract, [0002]) for placement relative to the target  (courses and paths, [0010], [0031]-[0032], Figures 4A, 4D; position/orientation sensing of the catheter tip, Abstract, [0009], [0012], [0017]), the EM sensor configured to sense the EM field generated by the EM board (internal sensor located at distal end of catheter to sense EM field, [0038], [0087], Figure 7A).

Regarding claim 34, Soper discloses a plurality of reference sensors configured to be placed on the patient to sense movement of the patient within the electromagnetic field generated by the EM board (external position sensors, [0040], [0042], [0075], [0084], [0091], [0093], [0105], Figure 7C, 7E)

Regarding claim 35, Soper discloses a tracking device operatively coupled to the plurality of reference sensors (bodily function sensor 296 coupled to processor 282 via cable 298, [0091] and Figure 7C; sensors 303 coupled to movement sensor interface 305 and processor 282 via cables, [0093] and Figure 7E) and configured to detect a location of the EM sensor (internal position sensor located at distal end of catheter, [0038], [0087], Figure 7A) within the luminal network (courses and paths, [0010], [0031]-[0032], Figures 4A, 4D; position/orientation sensing of the catheter tip, Abstract, [0009], [0012], [0017]) by compensating for the sensed movement of the patient (use external position sensors mounted on the patient’s thorax to synchronize measurements of the position of the distal end of the endoscope with respiration and movement of the patient, [0091], Figure 7C, [0093], Figure 7E; adaptive non-rigid registration based on motion deformation and displacement from external position sensors as in Figures 7C and 7E, [0103]-[0106]). 

Regarding claim 36, Soper discloses the plurality of 2D images are generated from one of computed tomography scanning, magnetic resonance imaging (MRI), fluoroscopic imaging, or X-ray imaging (generate 3-D model from a plurality of CT or MRI scans, [0013], [0029], Figure 3A).

Regarding claim 37, Soper discloses a system for light-based interrogation (flexible endoscope system with light source and light reflection detectors, [0019] and Figure 1A) comprising:
a memory (“stored as data” Abstract, [0009], [0096]; “history” [0057], [0083], [0085], [0097]) storing a pre-procedural three-dimensional (3D) model of a luminal network (“3-D graphical airway model generated from image reconstruction” Abstract; [0009]-[0011], [0013], [0025], [0029], Figure 2A. Figure 3A)  and a pathway plan illustrating a pathway in the pre-procedural 3D model to a target (courses and paths, [0010], [0013], [0031]-[0032], Figures 4A, 4D), the preprocedural 3D model generated from a plurality of non-invasive two dimensional (2D) images (generate 3-D model from a plurality of CT or MRI scans, [0013], [0029], Figure 3A; CT is a non-invasive imaging method, Abstract, [0009]);
a catheter (catheter/endoscope/bronchoscope, Abstract, [0002]) configured to be navigated through the luminal network of a patient toward the target in accordance with the pathway plan  (courses and paths, [0010], [0031]-[0032], Figures 4A, 4D);
an electromagnetic (EM) sensor (electromagnetic source and position/orientation coils located at distal end of catheter, [0014], [0038]-[0039], [0049]-[0051], Figures 7A-7B, 9A-9C) configured to be received within the catheter for placement relative to the target  (courses and paths, [0010], [0031]-[0032], Figures 4A, 4D; position/orientation sensing of the catheter tip relative to targets, Abstract, [0009], [0012], [0017]);
a light receptor disposed on the catheter and configured to sense light reflected from an airway of the luminal network (optical fibers and light sensors, [0019]-[0024], Figures 1A-1L); and
a processor (processor and appropriate software, [0063]) configured to:
generate a visible image based on the reflected light (video image from reflected light, [0066]), wherein the visible image has a higher resolution than the plurality of non-invasive 2D images (CT scans and the 3D model generated therefrom have limited image resolution, [0057], [0072], [0083], [0086], for which higher resolution video images from the in vivo endoscope are provided to extend the model beyond the limits of the resolution provided by the CT scan for the generated 3D model, [0061], [0072], [0083], [0086], [0095], [0098]; video images are provided from the in vivo endoscope, [0009], [0011], [0016], [0063], [0066], [0078], [0083], [0086], [0095], [0098]; see also Figs. 4B, 5B, and 5C); and
generate an intra-procedural 3D model by overlaying the higher resolution visible image onto the pre-procedural 3D model such that at least a portion of at least one of the plurality of lower resolution 2D images of the pre-procedural 3D model is replaced with the higher resolution visible image at a location that corresponds to a detected location (add endoscopic images based on position/orientation data from EM sensor to 3D model, [0083]; texture mapping endoscopic images to surface of 3D model based on position/orientation data from EM sensor, [0095]; fuse 2D endoscopic images to 3D model, [0098]; CT scans and the 3D model generated therefrom have limited image resolution, [0057], [0072], [0083], [0086], for which higher resolution video images from the in vivo endoscope are provided to extend the model beyond the limits of the resolution provided by the CT scan for the generated 3D model, [0061], [0072], [0083], [0086], [0095], [0098]; video images are provided from the in vivo endoscope, [0009], [0011], [0016], [0063], [0066], [0078], [0083], [0086], [0095], [0098]; see also Figs. 4B, 5B, and 5C) of an EM sensor within the luminal network (position/orientation coils located at distal end of catheter, [0014], [0038]-[0039], [0049]-[0051], [0064], [0087], Figs. 1B, 7A-7B, 9A-9C).

Regarding claim 38, Soper discloses a light source disposed on the catheter and configured to emit light within the luminal network (scanning optical fiber located on distal tip of catheter, [0019]-[0024], Figures 1A-1I).

Regarding claim 39, Soper discloses a system for light-based interrogation (flexible endoscope system with light source and light reflection detectors, [0019] and Figure 1A) comprising:
a memory (“stored as data” Abstract, [0009], [0096]; “history” [0057], [0083], [0085], [0097])  storing a pre-procedural three-dimensional (3D) model of a luminal network (“3-D graphical airway model generated from image reconstruction” Abstract; [0009]-[0011], [0013], [0025], [0029], Figure 2A. Figure 3A) and a pathway plan illustrating a pathway in the pre-procedural 3D model to a target (courses and paths, [0010], [0013], [0031]-[0032], Figures 4A, 4D), the preprocedural 3D model generated from a plurality of non-invasive two dimensional (2D) images (generate 3-D model from a plurality of CT or MRI scans, [0013], [0029], Figure 3A; CT is a non-invasive imaging method, Abstract, [0009]); 
a catheter (catheter/endoscope/bronchoscope, Abstract, [0002]) configured to be navigated through the luminal network toward the target in accordance with the pathway plan (courses and paths, [0010], [0031]-[0032], Figures 4A, 4D);
an electromagnetic (EM) sensor (electromagnetic source and position/orientation coils located at distal end of catheter, [0014], [0038]-[0039], [0049]-[0051], Figures 7A-7B, 9A-9C) configured to be received within the catheter for placement relative to the target  (courses and paths, [0010], [0031]-[0032], Figures 4A, 4D; position/orientation sensing of the catheter tip relative to targets, Abstract, [0009], [0012], [0017]);
a processor (processor and appropriate software, [0063]) configured to:
generate a visible image based on the reflected light (video image from reflected light, [0066]), wherein the visible image has a higher resolution than the plurality of non-invasive 2D images (CT scans and the 3D model generated therefrom have limited image resolution, [0057], [0072], [0083], [0086], for which higher resolution video images from the in vivo endoscope are provided to extend the model beyond the limits of the resolution provided by the CT scan for the generated 3D model, [0061], [0072], [0083], [0086], [0095], [0098]; video images are provided from the in vivo endoscope, [0009], [0011], [0016], [0063], [0066], [0078], [0083], [0086], [0095], [0098]; see also Figs. 4B, 5B, and 5C); and
	generate an intra-procedural 3D model by replacing at least a portion of at least one of the plurality of lower resolution 2D images of the pre-procedural 3D model with the higher resolution visible image at a location that corresponds to a detected location (add endoscopic images based on position/orientation data from EM sensor to 3D model, [0083]; texture mapping endoscopic images to surface of 3D model based on position/orientation data from EM sensor, [0095]; fuse 2D endoscopic images to 3D model, [0098]; CT scans and the 3D model generated therefrom have limited image resolution, [0057], [0072], [0083], [0086], for which higher resolution video images from the in vivo endoscope are provided to extend the model beyond the limits of the resolution provided by the CT scan for the generated 3D model, [0061], [0072], [0083], [0086], [0095], [0098]; video images are provided from the in vivo endoscope, [0009], [0011], [0016], [0063], [0066], [0078], [0083], [0086], [0095], [0098]; see also Figs. 4B, 5B, and 5C) of an EM sensor within the luminal network (position/orientation coils located at distal end of catheter, [0014], [0038]-[0039], [0049]-[0051], [0064], [0087], Figs. 1B, 7A-7B, 9A-9C).

Regarding claim 40, Soper discloses a light source disposed on the catheter and configured to emit light (scanning optical fiber located on distal tip of catheter, [0019]-[0024], Figures 1A-1I); and
a light receptor disposed on the catheter and configured to sense the light reflected from the airway of the luminal network (optical fibers and light sensors, [0019]-[0024], Figures 1A-1L).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 25 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Soper as applied to claims 21 or 22 above, and further in view of Mooradian et al. (U.S. Pub. No. 2003/0153825), hereinafter “Mooradian.”

Regarding claim 25, Soper discloses the display device is configured to display a status of a treatment of a target.
However, in the same field of endeavor of optical imaging guided therapy, Mooradian teaches the display device is configured to display a status of a treatment of a target (a composite image showing cancerous and pre-cancerous regions requiring treatment is displayed on display 28, [0027], Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Soper’s disclosure of image guidance of a medical intervention with Mooradian’s teaching of image guidance of a medical intervention involving therapy to achieve the predictable result of “improv[ing] patient comfort, cost containment and health outcomes by integrating the detection and treatment phases.” (Mooradian, [0014]).

Regarding claim 30, Soper may not explictly disclose the processor is configured to determine a density of the target based on the reflected light to determine a status of a treatment of the target.
However, in the same field of endeavor of optical imaging guided therapy, Mooradian teaches the processor is configured to determine a density of the target based on the reflected light to determine a status of a treatment of the target (Measuring density of target tissues using reflected light [0004]; repeating therapy until threshold density met, [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Soper’s disclosure of image guidance of a medical intervention with Mooradian’s teaching of image guidance of a medical intervention involving therapy to achieve the predictable result of “improv[ing] patient comfort, cost containment and health outcomes by integrating the detection and treatment phases.” (Mooradian, [0014]).

Regarding claim 31, while Soper discloses reception of fluorescence (receiving fluorescent light, [0021], [0069]), Soper may not explictly disclose to determine a status of a treatment of the target based on a change in fluorescence of the target.
However, in the same field of endeavor of optical imaging guided therapy, Mooradian teaches to determine a status of a treatment of the target based on a change in fluorescence of the target (cancerous and pre-cancerous regions that need further treatment are identified using fluorescent imaging until the threshold size of the fluorescent response region corresponding to the cancerous and pre-cancerous regions is met, [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Soper’s disclosure of image guidance of a medical intervention with Mooradian’s teaching of image guidance of a medical intervention involving therapy to achieve the predictable result of “improv[ing] patient comfort, cost containment and health outcomes by integrating the detection and treatment phases.” (Mooradian, [0014]).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Soper as applied to claim 21 above, and further in view of Gilboa et al. (U.S. Pub. No. 2008/0262297), hereinafter “Gilboa.”

Regarding claim 41, while Soper discloses a catheter (catheter/endoscope/bronchoscope, Abstract, [0002]) and an EM sensor disposed at the distal end of the catheter (position/orientation coils located at distal end of catheter, [0014], [0038]-[0039], [0049]-[0051], [0064], [0087], Figs. 1B, 7A-7B, 9A-9C) configured to sense an EM field for tracking a location of the catheter within the luminal network (internal sensor located at distal end of catheter to sense EM field, [0038], [0087], Figure 7A; add endoscopic images based on position/orientation data from EM sensor to 3D model, [0083]), Soper does not explictly disclose a guide catheter configured to be received through the catheter and extended distally from a distal end of the catheter during navigation of the catheter through the luminal network, wherein the EM sensor is disposed on a distal end of the guide catheter and configured to sense an EM field for tracking a location of the guide catheter and the catheter within the luminal network.
However, in the same field of endeavor of optical imaging guided therapy, Gilboa teaches a guide catheter (locatable guide, [0002]-[0007], [0051]; position measurement probe, [0044]; elongated element, [0014], [0049]; see also locatable guide in Fig. 7) configured to be received through the catheter (locatable guide is deployed in a working channel of the endoscope, [0002]-[0007], [0014], [0025], [0028], [0049], see also locatable guide in working channel of endoscope in Fig. 7) and extended distally from a distal end of the catheter during navigation of the catheter through the luminal network (locatable guide extends distally from distal end of endoscope while being navigated within the airway, [0002]-[0007]; see also locatable guide extended distally from distal end of endoscope while navigated within the airway in Fig. 7), wherein the EM sensor is disposed on a distal end of the guide catheter (EM sensor, [0045]; located at distal end of the locatable guide, [0002]-[0007]) and configured to sense an EM field for tracking a location of the guide catheter and the catheter within the luminal network (the EM location sensor senses the field generated by the antenna to determine the position of the endoscope and locatable guide upon which the EM location sensor is disposed; [0002]-[0007], [0045], [0049]; Figs. 7 and 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Soper’s disclosure of a video sensor and an EM sensor disposed at the distal end of an endoscope with Gilboa’s teaching of disposing a video sensor at the distal end of an endoscope and EM sensor on a removable locatable guide within the working channel of the endoscope and extending distally from the distal end of the endoscope to achieve the predictable result of expanding the utility of the endoscope by freeing the endoscope’s working channel for insertion of endoscopic tools (Gilboa, [0006] and [0044]) and/or improving the robustness and reliability of the navigation in the face of disturbances such as patient movement (Gilboa, [0044]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vertikov (U.S. Pub. No. 2014/0276108) discloses a catheter/endoscope/bronchoscope employing reflectance imaging and utilizing a 3D model built from pre-operative imaging data to assist navigation of the catheter using an electromagnetic position sensor. 
Trumer (U.S. Pub. No. 2012/0281903), Gilboa (U.S. Pub. No. 2007/0293721), Averbuch (U.S. Pub. No. 2009/0209817), Gilboa (U.S. Pub. No. 2008/0167639), Averbuch (U.S. Pub. No. 2008/0118135), Gilboa (U.S. Pub. No. 2004/0249267), Greenburg (U.S. Pub. No. 2011/0207997), and Averbuch (2009/0240198) disclose a catheter/endoscope/bronchoscope employing reflectance imaging and 3D models built from pre-operative imaging data to assist navigation of the catheter using an electromagnetic position sensor included on a locatable guide catheter. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        

/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793